NDE"L 2458 (Rev. E 1116) Sndgmenl in a Critninal Case
Siieet l

 

UNITED STATES DisTRICT COURT
Northern District of Florida

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.
MICHAEL DION BROW'N C&S€ Nllmbel‘: 31 1801‘38-00 l/MCR

USM Nuinber: 26042-017

gandall Lockhart (Appointed - AFPD)
Det`endant’s Auomcy

 

\_/\_/\-J\_/\_I`J\-JV\_/

'I`HE DEFENBANT:
§ pleaded guilty to count(s) One, Two, Three and Four ofthe indictment on iune 20, 2018

 

[:] pleaded nolo contendere to count(s)
Wiiich Was accepted by the coui't.

|:l was found guilty on count(s)
after a plea of not guilty.

 

 

The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense n Offense Ended Count

21 U.S.C. §§ 841(@)(1), Conspiracy to Possess with Intent to Distribute Heroin, 5 March 6, 2018 One
(b)(l)(B)(Viii), (b)(l (C) and 846 Grams or More of Methainphetamine, its Salts, Isorners,

and Salts of its Isomers, and 50 Gra:ns or More of a

Mixture and Substance Containing a Detectable Alnount

of Methamphetarnine

The defendant is sentenced as provided in pages 2 through __`___W§m of this judgment The sentence is imposed pursuant to
the Sentencing Reforin Act of l984.

l:] The defendant has been found not guilty on count(s)

 

 

l:l Count(s) |:l is l___l are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until ali tines, restitution, costs, and special assessments imposed by this judgment are fully paid. If` ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Mal'ch 21, 2019

 

Dafe ot`l:nuosition of.ludgment

Signature ofJudge y /

M. Casey Rodgers, United States District Judg_e_n
Nan`ie and Tit§e ofjudge

March 2? , 2019

Date

 

 

NDFL 245}3 (Rev. l]/16) Judgment in a Criminai Case

 

Shect lA
judgment_Page 2 of
DEFENDANT: MICHAEL DION BROWN
CASE NUMBER: 3:18<:1'3 8-00 l/MCR
ADDITIONAL COUNTS OF CONVICTION
Title & Section Natnre of Offense Oi`fense Ended Count
21 U.S.C. §§ 84l(a)(l), Possession with Intent to Distribute Heroin, 5 March 6, 2018 Two
(b)(l)(B)(\/iii) and (b)(l(C) Gralns or More ofMetharnphetatnine, its Salts,_
Isomers, and Salts of its Isomers, and 50 Grams
or More of a Mixture and Substance Containing a
Detectable Ainount of Metharnphetamine
18 U,S,C. § 924(c)(1)(A)(i) Possession of a Firearm in Fui'therance of a Drug March 6, 2018 Tin'ee
Trat`i`ioking Crime
' lS U.S.C. §§ 922(g)(l) Possession of a Firearm and Amrnunition by a March 6, 2018 Four `

and 924(e) Convicted Feion

 

 

NDFL 245B (Rev. l EHG) Judgment in a Crimina| Case

Sheet 2 ~ imprisonment

 

 

DEFE",N DANT: MICHAEL DION BROWN

CASE NUMBER: 3118cr3 8-00 i/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a total term of:
144 months total imprisonment With credit for time served since March 6, 2018. This sentence is comprised of
60 months imprisonment as to Counts One and Two, to run concurrent; 60 months imprisonment as to Count
Three, to run consecutive to all other counts; and 24 months imprisonment as to Count Four, to run
consecutive to all other counts.

§ The court makes the foiiowing recommendations to the Bureau of Prisons:
The court recommends he be designated to _FCI Talladega, and not a penitentiary facility, for service of his
sentence Further, the court recommends that the BOP do what they can to keep the defendant separated from the
Death Before Dishonor prison gang due to threats made against him by members of this gang.

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program,
both during incarceration and on reentry through a residential reentry center.

The court recommends the defendant’s placement into the BOP’s Residential Drug Abuse Program.
Additionaliy, while awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of
sentence, or for any other reason, the court orders the defendant to complete Drug Education classes and fully
participate in the BOP’s nonresidential drug abuse treatment program Further, the court recommends that the
defendant participate in any cognitive behavioral therapy programming availabie.

ig The defendant is remanded to the custody of the United States l\/larshal.

|:l The defendant shail surrender to the United States Marshal for this district:

|:| at i:l a.m. |:l p.m. on

|:l as notified by the United States Marshai.

 

l:l The defendant shail surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

[:l as notified by the United States l\/iarshai.

[:l as notified by the Probation or Pretrial Services Oftice.

RETURN

l haveexecuted this judgment as foliows:

at

Det`endant delivered on to

Judgment ~ Page __“___l of 8

 

, with a certified copy of this judgment

 

 

UNlTED S'I`ATES MARSHAL

By

 

DEPUTY UNITF.D ST/\TES MARSHAL

 

NDi"L 245B (Rev. illié) Judgment in a Crirninal Case
Shcet 3 j Supcrvised Rcicase

 

Judgment_Page 4 of 8
DEFENDANT: MICHAEL DION BROWN
CASE NUMBER: 321'801‘3 S-OOl/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
4 years as to Counts One and Two, and 3 years as to Counts Three and Fonr, with each count to run concurrently, one
with the other.

MANDATORY CONDITIONS

,_a

You must not commit another federal, state or locai crime.
2. You must not unlawfuily possess a controlled substance
3. You must refrain from any uniawful use of a controlled substance You must submit to one drug test within 15 days of release horn
imprisonment and at least two periodic drug tests thereafter, as determined by the court
[:] The above drug testing condition is suspended, based on the court's determination that you
pose a fow risk of future substance abuse. (check Jappi'rmbi'e)

4. m You must cooperate in the coiiection of DNA as directed by the probation ofticer. (check yapplicable)

5. |:| You must comply with the requirements of the Sex Offender Registration and Notiflcation Act (42 U.S.C. § l690l, et seq.) as
directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location Where you
reside, work, are a student, or were convicted of a qualifying offense (check yapplr'cab!e)

6. [:] You must participate in an approved program for domestic violence (check Japplr'cable)

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page. '

 

NDFL 245}3 (Rcv. illi6) Judgnient in a Criininal Case

Sheet 3/\ ~ Supervised Release

 

DEFENDANT: MICHAEL DION BROWN

Judgmcntii’age 5 of v _8

CASE NUMBER: 31 18ch 8-00 lfl\/_[CR

STANDAR]) CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instincts you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly ieave the federal judiciai district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer lf you plan to change where you five or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or eisewhere, and you must permit the probation officer to
tai<e any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a iawfui type of employment, unless the probation officer excuses you from
doing so. If you do not have fuli-time employment you must try to find full-time empioyment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. if notifying the probation officer at least 10
days in advance is not possibie due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a feiony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i`e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). 1 '

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risi< and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer reiated to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovewr'ew ofProbm‘i'on and Supervi'sed
Re[ease Condii'ions, available at: www.uscourts.gov.

Defendant‘s Signature ` Date

 

 

 

NDFL 245]3 (Rev. 11/16) Judgnient iii a Criniinai Case

Sheet 3D m Supervised Release

 

indgnient--Page 6 of 8

DEFENDANT: l\/IICHAEL DlON BROWN
CASE NUMBER: 3:lScr33-OOl/MCR

i.

SPECIAL CONDITIONS OF SUPERVISION

You will be evaluated for mental health and substance abuse and referred to treatment as determined
necessary through an evaluation process. Treatment should include participation in a Cognitive Behavior
Therapy program. You Will be tested for the presence of illegal controlled substances or alcohol at any
time during the term of supervision

You must submit your person, property, house, or vehicle, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. You must Warn
any other occupants that the premises may be subject to searches pursuant to this condition An officer
may conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant
has violated a condition of his supervision and that the areas to be searched contain evidence of this
Vioiation Any search must be conducted at a reasonable time and in a reasonable manner.

 

NDFL. 2453 (Rev. t l/E 6) Judgmcnt iii a Criininal Case
Sheet 5 #~ Criniiiial Moiietary Penalties

 

Judgnrent -- Page 7 of 8
DEFENDANT: MICHAEL DION BROWN

CASE NUMBER: 3213cr38-001/MCR

CRIMINAL l\/IONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* F inc Restitution
TOTALS $ 400.00 $ 0 ~ none $ 0 ~ waived $ 0 - noire
|:l The determination of restitution is deferred until . An Ameim'ed Jz¢dgment in a Cri‘niinai' Case (AOH§C) will be entered

after such determination
|: The defendant must make restitution (inciudin g community restitution) to the following payees in the amount listed beiow.

lf the defendant makes a partial payinent, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to ill U.S.C. § 3664(i), ali nonfederal victims must be paid
before the United States is paid.

Namc of Payee Total Loss** Restitutioii Ordered Priority or Percentage
TOTALS $ $

l:| Re'Str'tution amount ordered pursuant to plea agreement 5

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alter the date of the judgment, pursuant to l8 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirementis waived for the |:] fine |:l restitution

|:] the interest requirement for the |:l fine l:| restitution is modified as follows:

* Justice for Victinrs of Trafficl<ing Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters l09A, l 10, llOA, and ll3A of Title 18 for offenses committed on or
after September l3, l994, but before April 23, 1996.

i

 

NDF§J 24513 {Rcv. 11/16) Judgiiient iii a Criininal Case
Sheet 6 _ Scheduic ol`Paymciits

 

Ji.lclgineiit j Page 8 of 8

 

DEFENDANT: MlCHAEL DION BROWN
CASE NUMBER: 3:18cr38-00l/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A - Lump sum payment of 55 jith 00 Speciai Monetary Assessment_, due immediately
|:| not later than ________ ,or
ij in accordance with l:l C, |:l D, WT:] E, or l:l F below; or
B E Payment to begin immediately (may be combined with ` m C, l:lD, or l:l F below); or
C l:l Payment in equal KKKKKK (e.g_, weekly, monthly quarterly installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D |:] Paym€!lt itt €qual mm mm (e. g., ii'eekly, iiioiii‘hi'y, qiia.'{eily) installments Of 3 OVe!‘ a period Of
(e. g. months or years), to commence (e g, 30 orr 60 days) after release from imprisonment to a
term of super vision; or `
E l:l Payinent during the term of supervised release will commence within Wida g 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’ s ability to pay at that time; or

F |:l Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes iinprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Feder'al Bureau of Prisons’
lnmate Financial Responsibiiity Program, are made to the clerk of the court.

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed

:l Joint and Severai

Det`endant and Co-Defendant Naines and Case Numbers (i'nciiidi'ng defendani )imiibeij, 'l`otal Amount, loint and Several Amount,
and corresponding payee, if appropriate

|:| The defendant shall pay the cost of prosecution
|:l The defendant shall pay the following court cost(s):

m The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
intei_'est, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

